ViNJE, J.
(dissenting). I am unable to concur in the conclusion of tbe court that fees taxed for services of police officers belong .to the police pension fund. The reasons for such nonconcurrence, stated briefly and without argument, are these: Police officers of Oshkosh are paid a salary. Such salary is compensation in full for all services under the employment for which legal compensation can be exacted. The fees taxed belong to the city by virtue of the provisions of sec. 9, ch. 24, Laws 1895, and sec. 925 — 71, Stats. 1915, which so expressly provide. They do not belong and are not paid to the police department or to any member thereof. It is not reasonable to suppose that the legislature intended to repeal the statutory provisions relative to the ownership of such fees by the use of the word “fees” in sec. 925 — 52m, especially in view of the proviso in sec. 925 — 52-y that secs. 925 — 52h to 925 — 52u, inclusive, shall in no way affect or apply to the provisions of any act or law in reference to another department of a city to which the police pension fund act applies. Yet the court’s construction of the term “fees” implies such repeal. Repeals by implication are not favored.
The word “fees” in sec. 925 — 52m is subject to the maxim Nosciiur a sociis and means a tip or gratuity, — an ordinary use of the term (see Webster, Internat. Diet.), and does not mean a legal charge. This is made clear by reference to the firemen’s statute, using the identical language and passed at the same time. Firemen receive no fees in the legal acceptation of the term. They are paid a salary. Sec. 1989, Stats. 1915. Hence in that statute the word “fees” must mean a gratuity, gift, or tip. It should receive the same construction in the statute under consideration. Then some reason would appear for the use of the language in sec. 925 — 52m providing that the rewards, fees, gifts, or emoluments therein referred to shall be paid into the police fund “except when allowed to be retained by said member by resolution of said boards.” Why the board of trustees should be given the *401power to determine whether legal fees for services rendered by officers paid a fixed salary shall be allowed to be retained by such officers or paid into the pension fund is not obvious. Such fees by force of statute belong to the city, as stated above. But under the interpretation put upon the word ■“fees” by the court, the board of trustees may deprive the police pension fund as well as the city of every cent of such revenue. It permits police officers to receive a fixed salary and in addition thereto fees for services rendered by them— double compensation. I do not believe the legislature contemplated or intended such a result. By construing the word “fees” to mean a gift or gratuity these anomalous results vanish and the act becomes a rational one.
Marshall, J. I concur in the foregoing opinion of Mr. Justice YiNJE.